Case: 14-50189      Document: 00512905392         Page: 1    Date Filed: 01/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                              January 16, 2015
                                    No. 14-50189
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RENE ALEXANDER GOMEZ-FUENTES, also known as Rene Gomez-
Fuentes, also known as Rene Alexander, also known as Rene Alexander
Fuentes, also known as Rene Lopez, also known as Joe Ramirez, also known
as Rene Guillem, also known as Alex Fuentes, also known as Ramon Fuentes,
also known as Rene Ramirez, also known as Ramon Fuentas, also known as
Alex Fuentas, also known as Rene Gomez, also known as Alexander Reno, also
known as Rene Fuentes-Gomez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CR-427-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Rene Alexander Gomez-Fuentes was convicted of illegal reentry into the
United States, and the district court imposed an above-guidelines sentence of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50189     Document: 00512905392       Page: 2   Date Filed: 01/16/2015


                                   No. 14-50189

60 months in prison as well as a three-year term of supervised release. In this
appeal, Gomez-Fuentes argues that the district court plainly erred by relying
on the assault arrest immediately preceding the instant conviction to calculate
his sentence because this arrest did not result in a conviction. He also contends
that a sentence within the guidelines range would have provided just
punishment and that the district court did not give adequate reasons for its
choice of sentence. These arguments are unavailing.
      Because Gomez-Fuentes did not object to his sentence, his arguments
are reviewed for plain error only. See United States v. Mondragon-Santiago,
564 F.3d 357, 361 (5th Cir. 2009). To establish reversible plain error, an
appellant must show a forfeited error that is clear or obvious and that affects
his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, this court has the discretion to correct the error but
will do so only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id.
      The record refutes Gomez-Fuentes’s contention that the district court
committed reversible plain error by using the 2013 arrest as the basis for its
decision to impose a nonguidelines sentence. The information referenced by
the PSR was not taken from a bare arrest record. Rather, the PSR contained
specific information concerning this arrest, and Gomez-Fuentes did not even
attempt to rebut this information. Consequently, the district court did not err
by using it. See United States v. Harris, 702 F.3d 226, 229-31 & n.1 (5th Cir.
2012); United States v. Nava, 624 F.3d 226, 231 (5th Cir. 2010). Further, while
the district court did mention the 2013 arrest, it did not focus on this or any
other single incident when fashioning an appropriate sentence. Its extensive
written and oral remarks evidence the district court’s belief that Gomez-
Fuentes’s pattern of repeatedly committing serious offenses, and his failure to



                                         2
    Case: 14-50189      Document: 00512905392     Page: 3    Date Filed: 01/16/2015


                                  No. 14-50189

be deterred by the sentence imposed for his prior illegal reentry offense,
warranted the sentence imposed. Gomez-Fuentes has not shown plain error
with respect to the district court’s use of his 2013 arrest to fashion his sentence.
      Likewise unavailing is Gomez-Fuentes’s argument that the district court
did not give adequate reasons to explain its choice of sentence. Generally,
“[t]he sentencing judge should set forth enough to satisfy the appellate court
that he has considered the parties’ arguments and has a reasoned basis for
exercising his own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, 356 (2007).
      That standard is met, as the record clearly shows that the district court
imposed the sentence it found most apt in light of the 18 U.S.C. § 3553(a)
factors. Finally, the fact that Gomez-Fuentes thinks his sentence should have
been lower does not mean that it is unreasonable. Cf. Gall v. United States,
552 U.S. 38, 51 (2007) (holding that a sentence is not unreasonable simply
because the appellate court would have chosen a different sentence). The
judgment of the district court is AFFIRMED.




                                         3